

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 27

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Lugar, Mr. Biden,

			 Mr. Levin, Mr.

			 Sununu, Mr. Chafee,

			 Mr. Hagel, and Mr. Feingold) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Commending the results of the January 9,

		  2005, Palestinian Presidential Elections.

	

	

		

			Whereas on January 9, 2005,

			 for the first time in 9 years, large numbers of Palestinians living in the West

			 Bank, the Gaza Strip, and Jerusalem voted in elections that were widely

			 described by outside monitors as free and fair;

		

			Whereas the Palestinian

			 people elected former Prime Minister Mahmoud Abbas, also known as Abu Mazen, to

			 the office of President of the Palestinian Authority;

		

			Whereas an estimated 65

			 percent of eligible Palestinians living in the West Bank, the Gaza Strip, and

			 Jerusalem participated in voting at over 1000 polling stations, and for the

			 first time in nearly 30 years, the Palestinian people elected new

			 leadership;

		

			Whereas on January 9, 2005,

			 President of the United States George W. Bush stated that it was a

			 historic day for the Palestinian people and for the people of the Middle

			 East and that Palestinians throughout the West Bank and Gaza

			 took a key step toward building a democratic future by choosing a new president

			 in elections that observers described as largely free and fair;

		

			Whereas Israel provided

			 important cooperation with the Palestinian Authority to enable the holding of

			 this election, including minimizing delays at checkpoints and redeploying

			 Israeli security forces away from Palestinian population centers;

		

			Whereas the Palestinian

			 election was an important step towards democracy for the Palestinian people and

			 an example to all those in the region who are striving to achieve democracy in

			 their own nation;

		

			Whereas during his inaugural

			 speech, President Abbas stated that The winner in these elections is the

			 great Palestinian people who have created this democratic epic and who will

			 safeguard it, that The people have voted for the rule of law,

			 order, pluralism, the peaceful transfer of authority, and equality for

			 all, and further Let us start implementing the

			 Roadmap;

		

			Whereas these comments build

			 upon Mr. Abbas’ 1993 statements on the White House lawn, where he said that a

			 Palestinian state and an Israeli state could live in peaceful

			 coexistence and cooperation;

		

			Whereas the election of

			 Mahmoud Abbas was hailed around the world as a positive step opening new

			 opportunities to move toward peace between the Palestinian Authority and

			 Israel;

		

			Whereas the Palestinian

			 election provided President Abbas with a mandate from the majority of

			 Palestinians to reject violence and pursue peace with Israel;

		

			Whereas the extent of

			 cooperation between the Israelis and Palestinians during the period leading up

			 to and including election day was unprecedented in the past four years and

			 reflects the potential for future cooperation;

		

			Whereas the election must be

			 followed quickly by concrete steps on the part of the new Palestinian President

			 to meet his commitment to reform the Palestinian security services, establish

			 the rule of law, and do all in his power to combat terrorism;

		

			Whereas a democratic

			 Palestinian Authority will serve as one of the most important building blocks

			 for a viable, free, and stable Palestinian state;

		

			Whereas President Abbas’

			 success likely will depend upon his ability to tangibly and quickly improve the

			 quality of life for Palestinians, and end corruption and violence;

		

			Whereas the United States

			 Government stands ready to work with the new Palestinian President to

			 facilitate a renewed dialogue between the new Palestinian leadership and the

			 Government of Israel with the goal of achieving through the Performance Based

			 Roadmap to a Permanent Two-State Solution to the Israeli-Palestinian Conflict

			 (the Roadmap), President George W. Bush's vision of two states,

			 Israel and Palestine, living side by side in peace;

		

			Whereas the Roadmap, endorsed

			 by the United States, Israel, the Palestinian Authority, the European Union,

			 Russia, and the United Nations, remains the only realistic and widely

			 recognized plan for making progress toward peace;

		

			Whereas the policy of the

			 United States is to work toward a just and peaceful resolution of the

			 Palestinian-Israeli conflict based on two democratic states, Israel and

			 Palestine, living side by side in peace and security;

		

			Whereas all parties to the

			 Roadmap have an obligation to urgently provide support for the Palestinian

			 Authority in its efforts to confront and fight terror as well as to assist in

			 the creation of true democratic institutions that will enforce the rule of law;

			 and

		

			Whereas people of all

			 peaceful nations believe peace between the Palestinian Authority and the state

			 of Israel will have far reaching positive effects on the entire region and

			 throughout the world; Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				recognizes that, on January

			 9, 2005, Mr. Mahmoud Abbas, also known as Abu Mazen, was elected by the

			 Palestinian people to the office of President of the Palestinian Authority in

			 what were widely described as free and fair elections;

			

				(2)

				recognizes this milestone in

			 the development of Palestinian democracy and congratulates President Abbas on

			 his election to the presidency of the Palestinian Authority;

			

				(3)

				commends the efforts of the

			 Israeli Government to facilitate the election;

			

				(4)

				expresses its respect for the

			 freely expressed will of the Palestinian people, and its intention to work with

			 President Abbas to help the Palestinian people realize the opportunity for a

			 more peaceful, prosperous future;

			

				(5)

				urges President Abbas and the

			 new Palestinian leadership to abide by its commitments to reform the security

			 services, establish the rule of law, and press on with the development of

			 democratic institutions, including an independent judiciary and an empowered

			 and democratically elected legislature;

			

				(6)

				urges President Abbas to move

			 quickly to honor his pledges to halt violence and incitement against Israel,

			 dismantle terrorist organizations, and fulfill the Palestinian Authority’s

			 obligations according to the terms of the Roadmap;

			

				(7)

				supports efforts to increase

			 United States assistance to the Palestinian people and to help President Abbas

			 rebuild and reform the Palestinian Authority’s institutions, as President Abbas

			 takes actions consistent with the Roadmap, so that they may better serve the

			 Palestinian people;

			

				(8)

				urges all members of the

			 international community, particularly all parties to the Roadmap, to take

			 advantage of this historic opportunity by providing timely assistance to the

			 new Palestinian Government as it moves forward to implement the Roadmap, to

			 help it build the necessary political, economic, and security infrastructure

			 essential to establishing a viable, democratic state and improving the lives of

			 the Palestinian people;

			

				(9)

				calls upon Arab states in

			 particular to provide political and financial support to the Palestinian

			 Authority, to support a complete end to terrorism against Israel, to end

			 incitement against it, and to reach out to the State of Israel in friendship

			 and full recognition;

			

				(10)

				reaffirms the commitment of

			 the United States to the security of Israel as a democratic, Jewish state, and

			 supports the commitment of Israel to fulfill its obligations under the Roadmap;

			 and

			

				(11)

				reaffirms the commitment of

			 the United States to the Roadmap including realization of the vision of two

			 democratic states, Israel and Palestine, living side by side in peace and

			 security, and looks forward to working closely with the Executive Branch to

			 achieve this vision.

			

